Citation Nr: 0806776	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-41 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.  

3.  Entitlement to an effective date prior to June 30, 2004, 
for the award of service connection and a 20 percent initial 
rating for diabetes mellitus.  

4.  Entitlement to an effective date prior to July 14, 2004, 
for the award of service connection and a 60 percent initial 
rating for post-operative excision of liposarcoma of the 
right leg.  


REPRESENTATION

Appellant represented by:	James L. Hardiman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 20 
percent initial rating effective from June 30, 2004, for 
diabetes mellitus.  The veteran subsequently initiated and 
perfected an appeal of this effective date determination.  

This appeal also arises from a March 2005 rating decision 
which awarded the veteran service connection for liposarcoma, 
effective from July 14, 2004.  He was also denied service 
connection for hypertension and erectile dysfunction.  The 
veteran subsequently initiated and perfected appeals of these 
denials of service connection, as well as the effective date 
assigned his award of service connection for liposarcoma.  

When this claim was initiated, the veteran was represented by 
the Disabled American Veterans.  However, he subsequently 
changed his representation to a private attorney who is now 
representing the veteran before the Board.  See 38 C.F.R. 
§ 20.1304 (2007).  In October 2007 the veteran and his 
representative testified via video before the undersigned 
Veterans Law Judge.  

The issues of entitlement to service connection for 
hypertension and erectile dysfunction are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for diabetes 
mellitus as a residual of Agent Orange exposure was received 
on June 30, 2004, and represents the first such claim of 
record.  

2.  The veteran's claim for service connection for 
liposarcoma as a residual of Agent Orange exposure was 
received on July 14, 2004, and represents the first such 
claim of record.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to June 30, 2004, for the grant of service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.400, 3.816 (2007).

2.  The criteria for entitlement to an effective date prior 
to July 14, 2004, for the grant of service connection for 
liposarcoma have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in August 2004, March 
2006, May 2006, and July 2006: (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
veteran was sent a March 2006 letter outlining the evidence 
required to substantiate his claims for earlier effective 
dates.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran also submitted additional medical treatment 
records with a waiver of RO consideration.  38 C.F.R. § 
19.31, 20.1304(c) (2007).  

The Board also finds that because the veteran is seeking 
earlier effective dates, a VA examination is not necessary, 
as the standards of the Court's recent decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.  

I. Earlier effective dates

The veteran seeks earlier effective dates for the RO's awards 
of service connection for diabetes and liposarcoma of the 
right leg.  Generally, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the effective date will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

Retroactive effective dates are allowed, to a certain extent, 
in cases where service connection has been granted pursuant 
to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114(a) (2007).  Specifically, where compensation 
is awarded or increased pursuant to a liberalizing law, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue. 
38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a) (2005); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F3d 1577, 
1581 (Fed. Cir. 1997).



A. Diabetes mellitus

The veteran was awarded within an August 2004 rating decision 
service connection and a 20 percent initial rating for his 
diabetes mellitus, effective June 30, 2004.  The RO based 
this effective date on the receipt that same date of a 
service connection claim for this disability.  The first 
confirmed diagnosis of diabetes within the medical record 
dates to May 20, 2004, when a blood test confirmed he had 
Type 2 diabetes.  However, the veteran contends he was or 
should have been diagnosed with diabetes by VA as early as 
August 2002, when he sought VA emergency treatment; thus, an 
earlier effective date is warranted.  

The Board notes first that the veteran has submitted VA 
medical records which show a high glucose reading within an 
August 2002 blood test.  The veteran contends this test 
confirms he was diabetic at that time.  However, pertinent 
laws and regulations governing the establishment of effective 
dates, as noted above, do not provide an effective date based 
solely on the date a disability was diagnosed.  Rather, an 
effective date will only be the date entitlement arose if a 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  

The Board next observes that a claim must be filed in order 
for any type of benefit to accrue or be paid.  38 U.S.C.A. 
§ 5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  There is no provision in the law for 
awarding an earlier effective date based simply on the 
presence of the disability.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (the mere presence of medical evidence of 
a condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).  The 
Board notes that the mere act of seeking and receiving VA 
treatment can, in certain cases, serve as an informal claim 
for benefits under 38 C.F.R. § 3.157.  However, 38 C.F.R. 
§ 3.157 explicitly limits such informal claims to 
applications to reopen a previously denied claim, or for an 
increased rating.  38 C.F.R. § 3.157 (2007); see MacPhee v. 
Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  An initial claim 
for service connection must indicate an intent to apply for 
that benefit; merely seeking treatment is not enough to 
constitute an informal claim.  38 C.F.R. § 3.155 (2007); 
MacPhee, supra.  

In the present case, the record does not establish, and the 
veteran does not allege, that he filed a claim for service 
connection for diabetes until the June 30, 2004, claim noted 
by the RO.  The Board notes this claim was received within 
the same year the veteran was diagnosed with diabetes, and 
thus was appropriately established by the RO as the effective 
date of the service connection award for this disorder.  VA 
medical records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established or previously denied.  38 C.F.R. §§ 3.155, 3.157 
(2007).  The mere fact that the veteran's diabetes may have 
been diagnosed as early as August 2002 does not establish 
entitlement to an earlier effective date.  Also, the mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment in and of itself does not 
establish a claim, to include an informal claim, for service 
connection.  

The veteran has alleged that he was never informed diabetes 
was among the disabilities for which service connection may 
be presumed for veterans with confirmed herbicide exposure; 
thus, an earlier effective date is warranted on that basis.  
However, VA has no duty to notify a claimant regarding 
benefits for which he may be eligible.  See Saunders v. 
Brown, 4 Vet. App. 320 (1993).  Thus, an earlier effective 
date may not be awarded on that basis.  Additionally, while 
it is true the pertinent laws and regulations were modified 
effective May 8, 2001, to include Type 2 diabetes as within 
disabilities presumed to be resulting from herbicide 
exposure, the mere liberalization of the law does not warrant 
an earlier effective date in the present case, where the 
veteran did not file such a claim until June 30, 2004.  In 
Jones v. West, [136 F.3d 1296, 1299 (Fed. Cir. 1998)], the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause 
of general applicability and mandates that a claim must be 
filed in order for any type of benefit to accrue or be 
paid."  Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).  In 
the present case, the veteran's initial service connection 
claim for diabetes was received June 30, 2004, and thus an 
earlier effective date is not warranted.  The Board notes 
further that to be awarded an effective date one year prior 
to the date of the veteran's claim pursuant to the provisions 
of 38 C.F.R. § 3.114 regarding liberalizing legislation, the 
evidence must show that the veteran met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  In this case, 
the record does not show that diabetes mellitus existed from 
May 8, 2001, the effective date of the liberalizing 
legislation, to the date of the claim or administrative 
determination of entitlement, June 30, 2004.  

In conclusion, the preponderance of the evidence is against 
the award of an effective date prior to June 20, 2004, for 
the grant of service connection and a 20 percent initial 
rating for diabetes, and the veteran's claim must be denied.  

B. Liposarcoma

The veteran was awarded within a March 2005 rating decision 
service connection and a 60 percent initial rating for his 
post-operative excision of liposarcoma of the right leg, 
effective July 14, 2004.  The RO based this effective date on 
the receipt that same date of a service connection claim for 
this disability.  The veteran contends that because this 
disorder was diagnosed as early as 1998, an earlier effective 
date is warranted.  

The Board notes first that the veteran has submitted VA 
medical records which establish his liposarcoma of the right 
leg was first confirmed via biopsy in October 1998, and this 
fact is thus conceded by the Board.  However, pertinent laws 
and regulations governing the establishment of effective 
dates, as noted above, do not provide an effective date based 
solely on the date a disability was diagnosed.  Rather, an 
effective date will only be the date entitlement arose if a 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  

The Board also observes that a claim must be filed in order 
for any type of benefit to accrue or be paid.  38 U.S.C.A. 
§ 5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  There is no provision in the law for 
awarding an earlier effective date based simply on the 
presence of the disability.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (the mere presence of medical evidence of 
a condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).  

In the present case, the record does not establish, and the 
veteran does not allege, that he filed a claim for service 
connection for liposarcoma until the July 14, 2004, claim 
noted by the RO.  The Board notes this claim was received 
many years after the veteran was diagnosed with liposarcoma, 
and thus was appropriately established by the RO as the 
effective date of the service connection award for this 
disability.  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere fact that the veteran 
previously sought VA medical treatment for his liposarcoma 
does not establish entitlement to an earlier effective date.  
The mere presence of medical evidence does not establish 
intent on the part of the veteran to seek service connection 
for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment in and of itself does not 
establish a claim, to include an informal claim, for service 
connection.  As already discussed above, an initial informal 
claim for service connection will not be presumed merely by a 
veteran seeking treatment for a disability.  38 C.F.R. 
§§ 3.155, 3.157 (2007); see MacPhee, supra.  Thus, the 
veteran may not be presumed to have filed a service 
connection claim in 1998 when he sought VA treatment for his 
liposarcoma.  

The veteran has also alleged that he was never informed 
liposarcoma was among the disabilities for which service 
connection may be presumed for veterans with confirmed 
herbicide exposure; thus, an earlier effective date is 
warranted on that basis.  However, VA has no duty to notify a 
claimant regarding benefits for which he may be eligible.  
See Saunders v. Brown, 4 Vet. App. 320 (1993).  Thus, an 
earlier effective date may not be awarded on that basis.  
Additionally, because the veteran's claim was received many 
years after the law was modified, effective February 3, 1994, 
to allow for presumptive service connection for liposarcoma 
in veterans with confirmed herbicide exposure and because the 
evidence does not show that the liposarcoma existed from 
February 3, 1994, the effective date of the liberalizing 
legislation, to the date of the claim or administrative 
determination of entitlement, July 14, 2004, an earlier 
effective date based on a liberalization of the law is not 
warranted.  See 38 C.F.R. § 3.114 (2007).  

In conclusion, the preponderance of the evidence is against 
the award of an effective date prior to July 14, 2004, for 
the grant of service connection and a 60 percent initial 
rating for liposarcoma, and the veteran's claim must be 
denied.  


ORDER

Entitlement to an effective date prior to June 30, 2004, for 
the grant of service connection and a 20 percent initial 
rating for diabetes mellitus is denied.  

Entitlement to an effective date prior to July 14, 2004, for 
the grant of service connection and a 60 percent initial 
rating for liposarcoma is denied.  


REMAND

The veteran seeks service connection for hypertension and 
erectile dysfunction, both claimed as secondary to his 
service-connected diabetes mellitus.  Service connection may 
be awarded for any disability which is due to or the result 
of, or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In the present case, the veteran was denied service 
connection due to medical examinations and opinions against 
his claims.  A January 2005 VA genitourinary examination 
determined the veteran's erectile dysfunction predated his 
diabetes mellitus and was therefore unrelated.  The likely 
cause of his erectile dysfunction was hypogonadism.  
Likewise, another January 2005 examination determined the 
veteran's hypertension was diagnosed in 2002, whereas his 
diabetes was diagnosed in 2004, suggesting there was "no 
relationship" between the veteran's diabetes and his 
hypertension.  However, the veteran has asserted that his 
diabetes began prior to 2004, even if it was not diagnosed 
until then.  In support of his claim, he points to an August 
2002 blood test performed at a VA Medical Center which 
reflected a higher-than-normal glucose reading, suggesting 
onset of diabetes at that time.  The Board also notes that 
while the January 2005 VA examination reports indicate the 
veteran's diabetes did not cause his hypertension or erectile 
dysfunction, they do not discuss whether his diabetes could 
have aggravated his hypertension or erectile dysfunction.  
For these reasons, the Board finds further medical 
development is warranted.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007).  

Next, the Board observes the veteran has testified that he 
receives Social Security Disability benefits.  The records 
related to that claim and award of benefits have not yet been 
obtained.  VA's duty to assist includes an obligation to 
obtain Social Security Administration (SSA) records when they 
may be relevant and VA has actual notice that the veteran is 
seeking or has sought SSA benefits.  See Baker v. West, 11 
Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Social 
Security Administration and request 
medical records related to the veteran's 
claim for Social Security Administration 
disability benefits.  If no such records 
are available, that fact should be noted 
for the record.

2.	The veteran should be afforded a VA 
medical examination with an appropriate 
specialist for the purpose of evaluating 
the etiology of his hypertension and 
erectile dysfunction.  If necessary, 
separate examinations conducted by experts 
in genitourinary and cardiovascular 
disabilities should be scheduled.  The 
claims file must be furnished to the 
examiner(s) for review in connection with 
the examination, and review of such should 
be noted in the examination report.  All 
necessary diagnostic tests, as determined 
by the examiner(s), should be completed 
and all pertinent symptomatology and 
findings should be reported in detail.  
After fully examining the veteran and 
reviewing his medical history, the 
examiner(s) should address the following 
questions:  
    a) Based on the medical evidence of 
record, including the August 2002 blood 
test, the examiner(s) should state the 
medical probability (less likely than not; 
at least as likely as not; or more likely 
than not) that the veteran's diabetes 
began prior to 2004.  
    b) Based on a review of the claims file 
and the examination findings, the 
examiner(s) should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that the veteran's diabetes 
resulted in or aggravated his hypertension 
and/or erectile dysfunction.  
    The examiner(s) should provide a 
complete rationale for all conclusions 
reached.  

3.	After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claims in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


